Citation Nr: 0110920	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of a debt (in the 
calculated amount of $7,881) stemming from the overpayment of 
improved death pension benefits, to include the question of 
whether such debt was properly created and/or calculated.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran, who died in November 1987, served on active duty 
from November 1950 until August 1951. The appellant in this 
matter is the veteran's widow.

This appeal initially arose from a December 1993 decision 
rendered by the Committee on Waivers and Compromises 
(Committee) of the Nashville, Tennessee Regional Office (RO).  
By this decision, the Committee declined to waive recovery of 
a $7,881 debt the appellant had been deemed to have accrued 
as a result of the Department of Veterans Affairs' (VA's) 
overpayment of improved death pension benefits to her.  The 
Committee's decision was premised upon its determination that 
the appellant, though not having acted in bad faith in 
failing to have reported wages and other income she had 
received during the period from July 1, 1990 to July 31, 
1993, was nonetheless at fault for the creation of her 
overpayment.  The Committee reasoned that it would not be 
against equity and good conscience to require the appellant 
to repay her debt.

In November 1996, the Board of Veterans' Appeals remanded the 
appellant's claim for the purpose of addressing the question 
raised as to whether the debt asserted against her had been 
properly created and/or calculated.  The appellant was noted 
to allege having incurred extensive (though unspecified) 
medical expenses during 1990 and 1991 and, perhaps, during 
other portions of the period (July 1990 through August 1993) 
for which her overpayment has been created.  The remand 
afforded her an opportunity to submit additional information 
concerning expenses she may have incurred in 1990 and 1991 as 
well as an opportunity to submit an updated financial status 
report.  Upon receipt of such information, the RO was to have 
adjudicated the question of whether the appellant's debt had, 
in fact, been properly created and/or calculated.  The 
appellant failed to respond to the RO's requests for 
additional expense information and an updated financial 
report. 

This matter was remanded a second time in April 1998, after 
it had been returned to the Board without the RO having 
adjudicated the question of the propriety of the 
creation/calculation of the appellant's debt.  The Board 
ordered the RO to adjudicate the question of propriety of the 
creation/calculation of the debt prior to adjudicating the 
waiver application pursuant to the decision of the United 
States Court of Veterans Appeals decision of Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  It is now returned to the 
Board for further adjudication.

Unfortunately, the Board finds that a remand is once again 
necessary in this case.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The RO reviewed the file and in a June 26, 2000 memorandum, 
determined that the debt was appropriately created based on 
the income shown from July 1, 1990 to July 31, 1993.  A 
notification letter was sent to the appellant on July 11, 
2000.  In making this determination, it is not shown that the 
RO followed the directives of the April 1998 remand.  

First, the RO was to recalculate the amount of any 
indebtedness and set forth in detail the bases for its 
calculations, including the bases upon which it has 
ascertained the appellant's countable income for each 
applicable annual period or portion thereof.  The RO was also 
requested to set forth the amounts of pension the appellant 
was actually paid during the period for which an overpayment 
has been created and the amounts of pension to which she was 
actually due.  This was to be undertaken regardless of 
whether the appellant submitted additional information in 
response to the RO's requests upon remand.  Instead, the RO 
determined in its June 2000 memorandum that no further 
adjudication was necessary due to the appellant's failure to 
submit additional evidence.  As pointed out by the February 
2001 brief submitted by the appellant's representative, the 
RO did not do a detailed "paid and due" accounting nor set 
forth in detail the bases and calculations as requested in 
the remand.  

Furthermore, the RO was to forward this matter to the 
Committee on Waivers and Compromises (COW) for readjudication 
of this matter should an overpayment still remain.  There is 
no clear evidence indicating that this was accomplished.  A 
December 1999 internal memorandum acknowledged the need for a 
supplemental statement of the case reflecting the COW review 
prior to recertification to the Board, but none has been 
furnished.  Instead the matter was returned to the Board in 
February 2001 apparently without adjudication of the waiver 
issue by the COW.

The Court has held that "a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268 (1998).  Given this holding and in 
light of the changes brought about by the VCAA, the Board 
finds that this claim must be remanded for the third time 
prior to consideration of the veteran's claim. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should then undertake to 
determine whether the appellant's debt was 
properly created and, if so, whether the 
amount of such debt was correctly 
calculated. The RO should recalculate the 
amount of any indebtedness and should set 
forth in detail the bases for its 
calculations.  Further, the RO should set 
forth the amounts of pension the appellant 
was actually paid during the period for 
which an overpayment has been created and 
the amounts of pension to which she was 
actually due. The appellant should be 
informed of the RO's determination as to 
the creation and/or calculation of any 
indebtedness and should be apprised of her 
appellate rights as they pertain to such 
determination.

5.  If an overpayment of benefits remains, 
the RO should forward this matter to the 
Committee on Waivers and Compromises for 
readjudication of the appellant's 
application for waiver of recovery of her 
indebtedness.  In readjudicating this 
matter, the Committee should take into 
account all evidence that is of record, 
including any additional evidence or 
financial status report that may have been 
submitted by the appellant.  If all 
benefits requested are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further review.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





